Citation Nr: 0422314	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
knee disability.   
 
2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the lumbar spine and right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had verified active service from September 1984 
to January 1998.  He also had other reported service from 
October 1974 to September 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1998 RO rating decision 
which, in pertinent part, granted service connection and a 
noncompensable rating for a left knee disability; granted 
service connection and a noncompensable rating degenerative 
joint disease of the right knee; granted service connection 
and a noncompensable rating for degenerative joint disease of 
the lumbar spine; and granted service connection and a 
noncompensable rating for hemorrhoids.  Service connection 
was also denied for a left hip disability.  A September 1998 
RO decision, in pertinent part, characterized the veteran's 
service-connected lumbar spine and right knee disabilities as 
degenerative joint disease of the lumbar spine and right 
knee, and assigned a single 10 percent rating for such 
disorder.  A March 2000 RO decision assigned a higher rating 
of 10 percent for the veteran's service-connected left knee 
disability.  

In an October 2000 decision, the Board denied service 
connection for a left hip disability.  The Board remanded the 
remaining issues on appeal to the RO for further development.  

In an August 2003 decision, the Board denied a higher rating 
for hemorrhoids.  The Board again remanded the remaining 
issues to the RO for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability 
(residuals of a left knee injury, status post medial 
meniscectomy) is manifested by arthritis with some limitation 
of motion (motion was from 0 to 115 degrees on last 
examination), and no instability.  

2.  The veteran's service-connected right knee disability 
(degenerative joint disease of the right knee) is manifested 
by arthritis with some limitation of motion (motion was from 
0 to 120 degrees on last examination), and no instability.  

3.  The veteran's service-connected low back disability 
(degenerative joint disease of the lumbar spine) is 
manifested by arthritis with no more than slight limitation 
of motion and lumbosacral strain with characteristic pain on 
motion.  Forward flexion on last examination was 90 degrees 
with pain at 80 degrees and the combined range of motion of 
the lumbar spine was 330.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2003).  

2.  The criteria for a separate 10 percent rating for a right 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2003).  

3.  The criteria for a separate 10 percent rating for a low 
back disability have been met.  38 U.S.CA. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(68 Fed.Reg. 51454 (2003)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1984 to January 1998.  He also had other reported service 
from October 1974 to September 1984.  

His service medical records indicate that he was treated for 
knee and back problems during service.  A September 1975 
treatment entry noted that the veteran complained of pain in 
his right knee since the previous day.  The impression was 
possible muscle strain.  A November 1976 entry reported that 
the veteran was seen for low back pain which started the 
previous night when he was doing sit-ups.  The assessment was 
that low back muscles had been pulled.  A January 1978 entry 
noted that the veteran injured his left knee playing ball.  
The impression was sprained left knee.  Another January 1978 
entry related an impression of ligament strain, rule out torn 
meniscus.  A November 1979 medical board report noted that in 
September 1979, the veteran underwent a left knee arthrotomy 
with lateral meniscectomy anterior synovectomy, medial 
femoral condyle shaving, medial patellar retinaculus reefing 
and lateral release.  The report related diagnoses of lateral 
meniscus tear, surgically excised; chondromalacia patella and 
lateral femoral condyle; patella malalignment, left knee.  A 
March 1997 entry noted an assessment of right knee sprain 
(mild) and left sacroiliac pain (chronic).  On a medical 
history form at the time of the September 1997 separation 
examination, the veteran checked that he had swollen and 
painful joints and recurrent back pain.  He also checked that 
he did not have a trick or locked knee.  The reviewing 
examiner reported that the veteran had mid, low, back pain 
with prolonged sitting.  The September 1997 objective 
separation examination report noted that the veteran had a 
scar on his left knee.  There were notations that his lower 
extremities as well as his spine and other musculoskeletal 
system were normal.  

In April 1998, the RO granted service connection and a 
noncompensable rating for a left knee disability; service 
connection and a noncompensable rating for a right knee 
disability; and service connection and a noncompensable 
rating for a low back disability, all effective from February 
1, 1998 (day after release from active duty).  The veteran 
appealed for higher ratings.  

VA treatment records dated from June 1998 to August 1998 show 
treatment for several disorders.  

A September 1998 RO decision characterized the veteran's 
service-connected lumbar spine and right knee disabilities as 
degenerative joint disease of the lumbar spine and right 
knee, and assigned a single 10 percent rating for such 
disorder, effective from February 1, 1998 (the day after 
release from active duty).  

In a statement received in September 1998, the veteran 
reported that because of disorders including his knee and low 
back disabilities, he could barely walk and that he would 
often find it difficult to get out of bed.  He stated that he 
had difficulty performing daily lifetime functions including 
cutting grass, carrying out the trash, shopping, or carrying 
groceries into his house.  

Treatment records from the Fort Wood Army Community Hospital, 
dated from February 1999 to March 1999, show treatment for 
disorders including knee problems.  A March 1999 consultation 
sheet indicated that the veteran was seen for chronic left 
knee and bilateral ankle pain.  It was noted that he had a 
left knee open meniscectomy in 1979.  The veteran indicated 
that he had pain and swelling in his left knee medially.  The 
diagnoses included degenerative joint disease.  Another March 
1999 consultation sheet referred to degenerative joint 
disease of the left knee.  

The veteran underwent a VA orthopedic examination in July 
1999.  It was noted that he had left knee surgery in 1979 and 
that he underwent a lateral meniscus and chondromalacia 
scraping secondary to recurrent strains of his left knee and 
chronic pain.  The veteran reported that since that time he 
had continued to have chronic discomfort which he described 
as an achy sensation which had worsened as he had become 
older.  He stated that he had occasional effusion of his knee 
after prolonged physical activity or physical labor.  The 
veteran also indicated that he felt that there was a slight 
decreased range of motion in his left knee.  He noted that 
there was no locking or instability.  The veteran reported 
that he had a sensation of weakness and that he would have 
increased symptomatology if he walked three to four miles on 
a flat plain, performed a day of physical labor, stood for 
four to five hours throughout the day, or if he had to 
perform some squatting.  It was reported that he had 
decreased discomfort with resting and elevation as well as 
use of non-steroids.  As to the veteran's right knee, it was 
noted that he had not suffered an injury.  He indicated that 
he would occasionally get a shooting pain in the medial 
aspect with physical activity that involved twisting or 
squatting.  There was no instability and no locking.  As to 
his low back, the veteran reported that recurrent strains had 
occurred throughout his military career.  The veteran stated 
that the pain would occur primarily in the right lower back 
region and into his right posterior gluteal region.  He 
described an aching-type sensation.  The veteran reported 
that he had been taking non-steroids without any results and 
that, at times, the pain would disrupt his sleep.  He 
indicated that the pain would increase with sitting after one 
to two hours, standing for one to two hours, or performing 
lifting-type activities.  The veteran denied any radicular 
symptomatology or any change of bowel or bladder function.  

The examiner reported that the veteran's gait was steady.  
The examiner indicated that range of motion of the bilateral 
knees was extension to 0 degrees, flexion on the right was to 
130 degrees, and on the left to 110 degrees.  It was noted 
that there was a positive surgical scar in the medial aspect 
of the left knee which was non-tender to palpation.  The 
examiner stated that there was no joint effusion, redness, or 
warmth noted.  The examiner indicated that the veteran had 
some discomfort when checking for lateral and medial 
instability, but that none was noted.  The drawer signs were 
negative, bilaterally.  As to the lumbosacral spine, the 
examiner indicated that there was no tenderness with 
palpation over the veteran's spinous process.  Forward 
flexion was from 0 to 60 degrees, at which point the veteran 
complained of low back pain.  However, the examiner noted 
that the veteran was able to continue flexion to 80 degrees.  
Lateral bending was 0 to 20 degrees, bilaterally.  The 
examiner indicated that strength was 5/5 and equal to 
bilateral handgrips, biceps, triceps, quadriceps, 
dorsiflexion, and plantar flexion.  It was noted that deep 
tendon reflexes were 2+ and equal to bilateral knee jerks and 
ankle jerks.  The examiner stated that the veteran was able 
to rise on his toes as well as his heels.  The diagnoses 
included right knee pain, recurrent in nature, aggravated 
with physical activity; chronic low back pain, recurrent in 
nature, aggravated with physical activity; and status post 
surgical repair of meniscus tear, left knee, with previous 
diagnosis of chondromalacia patellae, with increased 
symptomatology over the years, slight decreased range of 
motion, and positive crepitus.  A July 1999 radiological 
report, as to the veteran's knees, related an impression of 
minimal degenerative changes of the right knee and mild 
degenerative changes of the left knee.  A July 1999 
radiological report, as to the lumbosacral spine, indicated 
an impression of minimal degenerative changes.  

Treatment records from the Fort Wood Community Hospital, 
dated from February 2000 to January 2001, refer to continued 
treatment for several disorders.  A June 2000 entry noted 
that the veteran presented with complaints including 
bilateral knee and low back pain.  The assessment included 
degenerative arthritis.  

The veteran underwent a VA spine examination in March 2001.  
He complained of increased symptoms as to his lumbar spine 
with physical activity, but not with the weather.  The 
veteran reported that sitting for more than an hour would 
cause his back to get numb and that standing in excess of 
twenty minutes would cause low back pain.  He noted that 
lying down would help.  The veteran stated that walking for 
greater than a mile, especially on hills, would tend to 
increase his low back pain.  He indicated that bending and 
lifting would increase his low back pain and that coughing 
and sneezing had no affect.  The veteran reported that he had 
to stop periodically when driving on the highway and get out 
and move about.  He also stated that when he got up in the 
morning, he noticed stiffness in his low back.  The veteran 
reported that he felt that his low back pain had worsened in 
the last year.  He complained that he was constantly aware of 
his low back pain regardless of his activities, but that any 
attempt at increasing activities, more than what was noted 
above, tended to cause greater pain.  The veteran noted that 
he had been told that he had arthritis in his back and that 
he used Celebrex on a daily basis which helped his back.  He 
did not wear a back brace and there had not been any spinal 
surgery.  It was noted that there was no specific 
fatigability or loss of endurance, but rather low back pain 
after walking for greater than a mile, especially on hilly 
terrain.  It was also reported that there was no indication 
that there was any loss of motion of the veteran's back 
during periods of increased pain.  

As to the knees, it was noted that the veteran reported that 
the pain in his left knee was generally greater than in his 
right knee.  The veteran indicated that the pain was not 
localized in any particular area in the left knee and that 
the pain was localized in the medial side of the right knee.  
He stated that he had occasional swelling of the knees which 
was aggravated by increased activities.  The veteran noted 
that he twisted his knees, he would notice buckling and 
giving way.  It was reported that there was no history of 
locking of the knees, but that there was morning stiffness of 
the knees.  The veteran stated that he was aware of grinding 
of the knees and that squatting and kneeling would cause 
increased pain.  He indicated that sitting caused no pain and 
that he did have two knee braces that he had worn from time 
to time without any definite regularity.  It was reported 
that he did have the brace at the time of the examination.  
The veteran reported that, occasionally, he would have night 
pain in the left knee.  He also noted that he could not run, 
but that he could walk in excess of a mile.  The veteran 
stated that weather did not grossly affect his knees.  It was 
noted that there was no suggestion from the history that 
mobility of functional activity was decreased with the knee 
pain.  

The examiner reported that examination of the back indicated 
a normal health status with no distress and a normal gait.  
It was noted that heel and toe walking was normal, 
bilaterally, evidencing excellent balance.  The examiner 
indicated that the veteran's stature was erect, that there 
was no scoliosis, and that there was normal lumbar lordosis.  
The examiner stated that no muscle spasm was present and that 
no muscle atrophy was found.  The examiner reported that 
range of motion of the lumbar spine, measured with a 
goniometer, was 70 degrees of flexion, 18 degrees of 
extension, 25 degrees right lateral bending and 20 degrees 
left lateral bending.  It was noted that the veteran 
complained at the extremes of motion and that there was no 
defined weakness of motion.  There was tenderness present on 
the left sacroiliac joint.  The examiner indicated that 
sitting posture was normal and that deep tendon reflexes were 
2/4, right and left.  There was no pathologic reflex.  The 
examiner noted that sensation over the anterior and proximal 
tibia of the left knee was diminished secondary to the 
surgical scar at the left knee.  Strength of the anterior 
tibia, extensor hallucis longus, and quadriceps muscles was 
5/5 on the right leg.  Quadriceps strength was 5/5 on the 
left and the anterior tibia and extensor hallucis longus was 
5/5 on the left.  The examiner indicated that measurements as 
performed at equal points above and below the knee indicate 
the right side to be 48 cm and the left side to be 46 cm and 
that the 2 cm decrease (2 cm muscle atrophy of the 
quadriceps) on the left was secondary to the prior knee 
surgery with symptoms referable to the left knee.  The 
examiner reported that alignment of both legs was normal on 
standing with no varus and valgus malalignment, no curvatum, 
and no flexion deformities.  It was noted that there was no 
limp.  The examiner indicated that range of motion of the 
knees, measured with a goniometer, was full extension to 0 
degrees with 140 degrees of flexion of both knees.  There was 
no pain during range of motion.  The examiner noted that 
there was no crepitus palpated about either knee.  A surgical 
scar was found on the left knee, anteromedial, which was 18 
cm and had no tenderness about the scar.  No soft tissue 
swelling was definitely found and there was no joint effusion 
or tenderness about the knees.  The examiner indicated that 
patella alignment and tracking was normal with a normal Q 
angle.  There was a negative apprehension sign.  The examiner 
indicated that the ligament examination demonstrated a 2+ 
(over 4) varus laxity of the left knee at 30 degrees of 
flexion.  It was noted that relative strength of the left 
quadriceps was 4/5 compared with the right at 5/5.  Both 
hamstring strengths were 5/5.  The examiner indicated that on 
review of the veteran's physical examination, it was his 
opinion that there was not likely to be any change in range 
of motion during periods of flare-ups such as the veteran 
described.  

The diagnoses were lumbar back pain; pain, left knee, with 
prior left knee surgery (meniscectomy); and right knee pain.  
The examiner indicated that he could find no specific 
suggested cause for the right knee pain.  The examiner also 
commented that the lumbar spine examination demonstrated a 
decrease of normal range of motion and subjective pain in the 
left sacroiliac area, but no other abnormal objective 
physical finding referable to the lumbar spine.  The examiner 
remarked that it was his impression that there was no 
specific limitation of activity imposed by the findings on 
the examination.  The examiner commented that his examination 
did not support the severity of the symptoms which were 
reported by the veteran and that he did not find any evidence 
of weakened movement or excess fatigability.  It was also 
noted that there was some weakness of quadriceps on knee 
extension as well as quadriceps function as indicated by the 
atrophy and slight muscle weakness.  The examiner stated that 
based upon his examination, he could not state that the pain 
associated with the left knee, low back, or right knee 
significantly limited his functional ability during flare-ups 
or extended use.  In a March 2001 addendum, the examiner 
stated that X-rays of the knees showed no degenerative joint 
disease and that an X-ray of the spine indicated mild 
degenerative changes.  

VA treatment records dated from January 2002 to March 2002 
refer to continued treatment.  

The veteran underwent a VA orthopedic examination in December 
2003.  He complained of a constant aching sensation located 
diffusely in the left knee joint and weakness.  He reported 
that his pain was worse in the medial aspect and described it 
as sharp especially with weightbearing associated with 
stiffness and occasional swelling.  The veteran stated that 
his symptoms were worse with increased activity including 
bending or carrying anything or with stairs.  It was noted 
that he denied any popping, locking, or instability.  He did 
complain of fatigability with increased activity, but no heat 
or redness.  The veteran indicated that the pain, at its 
worst, was a seven to eight out of ten and, at its best, was 
a two to three out of ten.  It was reported that he did wear 
a knee brace which he stated did help some with any sensation 
or weakness.  The veteran noted that he did not have to use a 
cane or crutches and that he did not have any history of gout 
or inflammatory arthritis.  As to his right knee, he reported 
that the pain was primarily located along the medial joint 
line with weightbearing.  The veteran denied that he had any 
swelling, popping, locking, or instability.  It was noted 
that he did not wear a brace on the right knee and that he 
did not have any heat or redness.  He did complain of 
occasional weakness.  The veteran reported that the pain, at 
its worst, was a seven to eight out of ten and, at its best, 
was a one out of ten.  It was noted that as to flare-ups, the 
right knee would tend to flare-up approximately two times per 
month and the left knee would flare-up four to five times per 
month to the point where it limited his ability to ambulate 
and he would have to rest.  The veteran indicated that the 
bilateral knee pain affected his activities of daily living.  
He reported that due to his knees, he had to completely quit 
exercising and that he was not able to do any of the heavy 
labor at his home such as landscaping.  The veteran stated 
that he could no longer run or bicycle like he used to.  

As to his low back, the veteran reported that he had 
progressively worsening low back pain to the point that he 
presently had constant pain which radiated across the 
posterior left iliac crest and was associated with some 
paresthesias in such area.  He indicated that he did not have 
any radiation down his legs and that he did not have numbness 
or tingling down his legs.  There were also no bladder or 
bowel control issues.  The veteran reported that he did have 
stiffness in the back especially in the morning.  He noted 
that his pain was worse with any prolonged position whether 
it was sitting, standing, or lying flat.  The veteran 
indicated that he had not undergone any specific treatment, 
physical therapy, epidural steroid injections, use of a TENS 
unit, or use of braces.  He stated that his pain would flare-
up about one to two times per week with and that episodes 
could last for up to a week.  It was noted that such seemed 
to be aggravated by bending, lifting, or carrying items.  The 
veteran indicated that his back also affected his work and 
that he had to be in a job where he could not be in one 
position for longer than an hour before his back pain would 
start.  He noted that his low back pain also affected his 
ability to perform activities at home including landscaping.  

The examiner reported that the veteran's gait was normal, 
that there was no slowness in arising from a sitting position 
and that there was no limp.  The examiner indicated that 
examination of the left knee revealed a well-healed 
arthrotomy scar.  There was no effusion.  The examiner noted 
that the veteran had medial joint line tenderness to 
palpation.  Range of motion of the left knee was from 0 to 
115 degrees and associated with crepitus upon extension.  The 
examiner indicated that the veteran had negative laxity to 
varus or valgus stress, negative anterior and posterior 
drawer testing, a negative Lachman 's, and a negative 
McMurray's.  It was noted that the veteran did have a 
positive patellar grind test and that he had a negative 
patellar apprehension test.  As to the right knee, the 
examiner noted that there were no skin abnormalities.  The 
examiner indicated that there was medial joint line 
tenderness to palpation.  There was no effusion.  Range of 
motion was 0 to 120 degrees.  It was noted that the veteran 
had 5/5 quad and VMO strength.  The examiner indicated that 
the veteran had no laxity to varus or valgus stress.  It was 
noted that there was negative anterior and posterior drawer 
testing, a negative Lachman's, a negative McMurray's, and 
negative patellar apprehension or grind testing.  

As to the low back, the examiner reported that inspection of 
the lumbar spine revealed no abnormalities.  The examiner 
indicated that the veteran had normal curvature of the spine 
and normal muscle mass without any obvious atrophy.  There 
was no spinous tenderness to palpation and no paravertebral 
muscle spasms.  The examiner reported that range of motion 
was from 0 to 90 degrees and that the veteran did complain of 
pain at 80 degrees.  It was noted that the veteran was able 
to flex three times without any evidence of incoordination or 
fatigability.  The examiner indicated that rotation of the 
lumbar spine was 0 to 60 degrees to the left and 0 to 60 
degrees to the right.  It was reported that lateral flexion 
was 0 to 45 degrees to the left and 0 to 45 degrees to the 
right.  Extension was 0 to 30 degrees, which was also 
associated with pain.  The examiner indicated that the 
veteran was able to perform heel raises multiple times 
without any incoordination or fatigability and that he was 
able to walk on his heels.  The examiner stated that 
examination of the lower extremities revealed negative 
straight leg raising, bilaterally.  The veteran had 2+ deep 
tendon reflexes, bilaterally, and no sensory abnormalities.  
The examiner noted that the veteran had 5/5 muscle strength 
of extensor hallucinus longus, flexor hallucinus longus, 
dorsiflexion, plantar flexion, knees extension, knee flexion, 
hip extension, and hip flexion.  

The examiner reported that an X-ray of the left knee revealed 
calcification at the superior pole at the patella with mild 
spurring as well as some mild medial spurring of the medial 
compartment at a well-maintained joint height which was 
consistent with mild degenerative changes.  As to the right 
knee, there was calcification at the superior pole at the 
patellar insertion of the quadriceps tendon and mild spurring 
at the patella.  It was noted that, otherwise, the veteran 
had a well-maintained joint height which was consistent with 
minimal degenerative changes.  An X-ray of the lumbar spine 
revealed well-maintained disc height.  There was no 
spondylosis or spondylolisthesis.  It was noted that the 
veteran did have some degenerative changes with mild 
narrowing and anterior lipping.  The diagnoses were mild 
degenerative joint disease left knee, minimal degenerative 
joint disease right knee, and mild lumbar spine degenerative 
joint disease.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in 
correspondence, the rating decision, the statement of the 
case, the supplemental statements of the case, and a November 
2003 letter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided.  Service, VA, and private 
medical records have been associated with the claims file, 
and there do not appear to be any outstanding medical records 
that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

A.  Left Knee Disability

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The medical evidence of record sows that the veteran's left 
knee has arthritis established by X-ray findings.  The most 
recent December 2003 VA orthopedic examination noted that the 
veteran complained of a constant aching sensation located 
diffusely in the left knee joint and weakness.  He reported 
that the pain was worse in the medial aspect and described it 
as sharp especially with weightbearing associated with 
stiffness and swelling.  The veteran also complained of 
fatigability with increased activity and indicated that his 
left knee would tend to flare-up four to five times per month 
to the point where it limited his ability to ambulate.  The 
examiner reported that the range of motion of the veteran's 
left knee was 0 to 115 degrees and that it was associated 
with crepitus upon extension.  The diagnoses included mild 
degenerative joint disease of the left knee.  

Additionally, the Board observes that a March 2001 VA spine 
examination report noted that the veteran complained of left 
knee pain that was not localized in any particular area.  He 
stated that he had occasional swelling which was aggravated 
by activities.  The examiner reported that range of motion of 
the knees, measured with goniometer, was full extension to 0 
degrees with 140 degrees of flexion.  The examiner stated 
that there was no pain during range of motion and that no 
crepitus was palpated about either knee.  The diagnoses 
included pain, left knee, with prior left knee surgery 
(meniscectomy).  The examiner remarked that based on his 
examination, he could not state the pain associated with the 
left knee significantly limited the veteran's ability during 
flare-ups or extended use.  Further, a July 1999 VA 
orthopedic examination report noted range of motion of the 
left knee from 0 to 110 degrees.  The diagnoses included 
status post surgical repair of meniscus tear, left knee, with 
previous diagnosis of chondromalacia patella, with increased 
symptomatology over the years, slight decreased range of 
motion, and positive crepitus.  

The Board notes that the range of motion reported at the 
December 2003 examination, as well as in the other recent 
examination and treatment records, would be rated 0 percent 
if strictly rated under Diagnostic Codes 5260 and 5261.  
However, there is arthritis, and at least some limitation of 
motion and this supports a 10 percent rating under Diagnostic 
Codes 5003 and 5010.  Even considering the effects of pain 
during use and flare-ups, there is no probative evidence that 
left knee motion is limited to the degree required for a 20 
percent rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98 and 23-97.  However, the 
recent December 2003 VA orthopedic examination report showed 
no subluxation or instability of the left knee.  The December 
2003 examination report specifically indicated that there was 
negative laxity to varus or valgus stress of the veteran's 
left knee as well as negative anterior and posterior drawer 
testing, a negative Lachman's and a negative McMurray's.  The 
Board notes that the March 2001 VA examination report noted 
that the ligament examination demonstrated a 2+ (over 4) 
varus laxity of the left knee at 30 degrees of flexion.  
However, as noted above, the most recent December 2003 
examination report shows no such laxity.  Thus, a 10 percent 
rating for left knee instability under Diagnostic Code 5257 
is not in order.  38 C.F.R. § 4.31.  It follows that in 
addition to the 10 percent rating assigned for left knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on left knee instability.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's left knee disability 
was more or less than 10 percent disabling, and thus "staged 
ratings" other than 10 percent are not warranted.  Fenderson 
v. West, 12 Vet.App. 119 (1999).  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



B.  Right Knee Disability

The RO has currently assigned a single 10 percent rating for 
both the veteran's service-connected right knee disability 
and low back disability under Diagnostic Codes 5003, 5010.  

The medical evidence shows that the veteran's right knee has 
arthritis established by X-ray findings.  The most recent 
December 2003 VA orthopedic examination report noted that the 
veteran reported that his right knee pain was primarily 
located along the medial joint line with weightbearing.  He 
reported that the right knee would tend to flare-up 
approximately two times per month.  The examiner reported 
that the range of motion of the right knee was from 0 to 120 
degrees.  The diagnoses included minimal degenerative joint 
disease of the right knee.  

Additionally, a March 2001 VA spine examination report noted 
that the veteran reported that his pain was localized in the 
medial side of his right knee.  The examiner reported that 
range of motion of the knees was 0 to 140 degrees with no 
pain during range of motion.  The examiner noted that no 
crepitus was palpated about either knee.  The diagnoses 
included right knee pain.  The examiner remarked that based 
on his examination, he could not state the pain associated 
with the right knee significantly limited the veteran's 
ability during flare-ups or extended use.  Further, a July 
1999 VA orthopedic examination report noted range of motion 
of the right knee from 0 to 130 degrees.  The diagnoses 
included right knee pain, recurrent in nature, aggravated 
with physical activity.  

The Board observes that the range of motion reported at the 
December 2003 examination, as well as the other recent 
examinations, would be rated 0 percent if strictly rated 
under Diagnostic Codes 5260 and 5261.  However, there is 
arthritis with at least minimal limitation of motion, and 
this supports a 10 percent rating Diagnostic Codes 5003 and 
5010.  Even considering the effects of pain during use and 
flare-ups, there is no probative evidence that left knee 
motion is limited to the degree required for a 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca supra.  Thus a 10 percent rating 
is warranted for the aspect of the right knee disability 
involving arthritis with limitation of motion.  

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98 and 23-97.  The recent 
examinations and treatment records, including the December 
2003 examination report, have shown no subluxation or 
instability of the left knee.  Such examination specifically 
indicated that the veteran's right knee had no varus or 
valgus stress.  It was also noted that there was negative 
anterior and drawer testing, a negative Lachman's, a negative 
McMurray's, and negative patella apprehension or grind 
testing.  Thus, a 10 percent rating for left knee instability 
under Diagnostic Code 5257 is not in order.  38 C.F.R. 
§ 4.31.  It follows that in addition to the 10 percent rating 
granted for right knee arthritis with limitation of motion, 
there may be no additional compensable rating based on right 
knee instability.  

The Board finds that there are no distinct periods of time, 
since the effective date of service connection, during which 
the veteran's right knee disability was more or less than 10 
percent disabling, and thus it is to be rated continuously 10 
percent since the effective date of service connection.  
Fenderson supra.  

In sum, the Board grants a separate (from his low back 
disability) higher rating of 10 percent rating for the 
veteran's right knee disability.  The benefit-of-the-doubt-
rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b).  

C.  Low Back Disability

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the lumbar spine is rated 
10 percent when slight, 20 percent when moderate, and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  A 40 percent rating is the maximum available under 
Diagnostic Code 5292 (2002).  

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 10 percent when there 
is characteristic pain on motion.  It is rated 20 percent 
when there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Under the new rating criteria, effective September 26, 2003, 
A 10 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but no limited to, bowel or bladder 
impairment, separately, under any appropriate diagnostic 
code.  Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension 0 degrees to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3):  In exceptional cases, 
and examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4):  Round each range of motion 
measurement to the nearest five degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (68 Fed.Reg. 51454 (2003)).  

The most recent December 2003 VA orthopedic examination 
report noted that the veteran reported that he had 
progressively worsening low back pain to the point that he 
presently had constant pain which radiated across the 
posterior left iliac crest and was associated with some 
paresthesias in such area.  He indicated that he did not have 
nay radiation down his legs and that he did not have numbness 
or tingling down the legs.  The veteran stated that his pain 
would flare-up one to two times per week and that episodes 
could last for up to a week.  The examiner reported that that 
inspection of the back showed no abnormalities.  The examiner 
indicated that the veteran had normal curvature of the spine, 
normal muscle mass without any obvious atrophy, no spinous 
tenderness to palpation, and no paravertebral muscle spasms.  
The examiner stated that the range of motion was from 0 to 90 
degrees and that the veteran did complain of pain at 80 
degrees.  Extension was 0 to 30 degrees which was also 
associated with pain.  The examiner indicated that rotation 
of the lumbar spine was from 0 to 60 degrees to the left and 
to the right and that lateral flexion was 0 to 45 degrees to 
the left and to the right.  The diagnoses included mild 
lumbar spine degenerative joint disease.  

Additionally, a March 2001 VA spine examination report noted 
that the veteran complained of increased symptoms as to his 
lumbar spine with physical activity.  As to range of the 
lumbar spine, there was 70 degrees of flexion, 18 degrees of 
extension, 25 degrees of right lateral bending, and 20 
degrees of left lateral bending.  It was noted that he 
veteran complained at the extremes of motion and that there 
was no defined weakness of motion.  The examiner noted that 
there was tenderness present on the left sacroiliac joint.  
The diagnoses included lumbar back pain.  The examiner 
commented that that based upon his examination, he could not 
state that the pain associated with the low back limited the 
veteran's functional ability during flare-ups or extended 
use.  The July 1999 VA orthopedic examination report noted 
that forward flexion of the lumbar spine was 0 to 60 degrees, 
at which point the veteran complained of low back pain 
although he was able to continue to flex to 80 degrees.  
Lateral bending was 0 to 20 degrees, bilaterally.  The 
diagnoses included chronic low back pain, recurrent in 
nature, aggravated with physical activity.  

The Board observes that the medical evidence indicates that 
the veteran has arthritis of the lumbar spine.  The recent 
examinations, including the December 2003 VA orthopedic 
examination, have shown minimally restricted range of motion 
of the lumbar spine, with discomfort only at the extremes of 
motion.  There is no more than slight limitation of motion of 
the lumbar spine under the old criteria of Diagnostic Code 
5292.  However, this supports a 10 percent rating under the 
old criteria of Diagnostic Codes 5003, 5010, and 5292.  Even 
when the effects of pain are considered, such is not more 
than 10 percent disabling under the old criteria of 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  

If the veteran's low back condition was rated under the old 
criteria of Diagnostic Code 5295, no more than a 10 percent 
rating would be warranted for characteristic pain on motion.  
The evidence shows no muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position as required for a 20 percent disability rating under 
such code.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (68 Fed.Reg. 51454 (2003)), the evidences fails to 
indicate that forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the that the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees as required for a 
higher 20 percent rating.  The most recent December 2003 VA 
orthopedic examination report noted flexion of 90 degrees 
although with complaints of pain by the veteran at 80 degrees 
and that combined range of motion was 330 degrees.  

The Board finds that there are no distinct periods of time, 
since the effective date of service connection, during which 
the veteran's low back disability was more or less than 10 
percent disabling, and thus it is to be rated continuously 10 
percent since the effective date of service connection.  
Fenderson supra.  

In sum, the Board grants a separate higher rating of 10 
percent rating for the veteran's low back disability.  The 
benefit-of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b).  


ORDER

A higher rating for a left knee disability is denied.  

A separate higher rating of 10 percent for a right knee 
disability is granted.  

A separate higher rating of 10 percent for a low back 
disability is granted.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



